                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 1 of 18



                                                                                      1   LAGOMARSINO LAW
                                                                                          ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                      2   CORY M. FORD, ESQ. (#15042)
                                                                                          3005 W. Horizon Ridge Pkwy., #241
                                                                                      3
                                                                                          Henderson, Nevada 89052
                                                                                      4   Telephone: (702) 383-2864
                                                                                          Facsimile: (702) 383-0065
                                                                                      5   aml@lagomarsinolaw.com
                                                                                          cory@lagomarsinolaw.com
                                                                                      6   Attorneys for Plaintiff Jessica Clarke
                                                                                      7
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                              DISTRICT OF NEVADA
                                                                                      9
                                                                                          JESSICA CLARKE, an individual;                     CASE NO.:
                                                                                  10
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065




                                                                                                              Plaintiff,
1 LAGOMARSINO LAW




                                                                                  11

                                                                                  12                             v.
                                                                                                                                                   COMPLAINT AND DEMAND
                                                                                  13      LOOMIS ARMORED US, LLC, a Foreign                           FOR JURY TRIAL
                                                                                          Limited-Liability Company;
                                                                                  14

                                                                                  15                         Defendant.

                                                                                  16             Plaintiff JESSICA CLARKE, by and through her attorneys of record, ANDRE M.
                                                                                  17
                                                                                          LAGOMARSINO, ESQ. and CORY M. FORD, ESQ., of Lagomarsino Law Offices, hereby
                                                                                  18
                                                                                          submits the following Complaint and Demand for Jury Trial, alleging and complaining as follows:
                                                                                  19
                                                                                                                           JURISDICTION AND VENUE
                                                                                  20

                                                                                  21             1.     This action is brought to remedy violations of Plaintiff’s rights under Title VII of the

                                                                                  22      1964 Civil Rights Act, 42 U.S.C. § 2000e et seq. (“Title VII”), and the corresponding Nevada
                                                                                                                                                           28




                                                                                  23      Revised Statutes (“NRS”) § 613.310 et seq. for discrimination.
                                                                                  24
                                                                                                 2.     Damages and other appropriate legal and equitable relief are sought pursuant to 42
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25
                                                                                          U.S.C. § 2000e et seq. and NRS § 613.310 et seq.
                                                                                  26
                                                                                                 3.     Venue is proper in this District pursuant to 42 U.S.C. § 2000(f)(3) and
                                                                                  27
                                                                                          NRS § 613.310 et seq. as all facts and circumstances surrounding Plaintiff’s claims occurred in
                                                                                  28


                                                                                                                                   Page 1 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 2 of 18



                                                                                      1   Clark County, Nevada. Additionally, this Court has supplemental jurisdiction over the claims in this

                                                                                      2   action arising under the laws of the State of Nevada pursuant to 28 U.S.C. § 1367 and the principles
                                                                                      3
                                                                                          of pendent jurisdiction.
                                                                                      4
                                                                                                                            PARTIES TO THIS ACTION
                                                                                      5
                                                                                                 4.      At all times relevant herein, Plaintiff JESSICA CLARKE (“Plaintiff”) was, and is, a
                                                                                      6
                                                                                          resident of Clark County, Nevada.
                                                                                      7

                                                                                      8          5.      At all times relevant herein, Plaintiff was an employee of Defendant LOOMIS

                                                                                      9   ARMORED US, LLC (“Defendant”).
                                                                                  10             6.      At all times relevant herein, Defendant was and is a privately owned corporation,
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                          licensed and operating in Las Vegas, Nevada.
                                                                                  12
                                                                                                                           PROCEDURAL REQUIREMENTS
                                                                                  13
                                                                                                 7.      On or about February 19, 2021, Plaintiff filed a Charge of Discrimination with the
                                                                                  14

                                                                                  15      Nevada Equal Rights Commission (“NERC”) and the U.S. Equal Employment Opportunity

                                                                                  16      Commission (“EEOC”).

                                                                                  17             8.      The EEOC issued Plaintiff’s Notice of Right to Sue on May 24, 2021. Plaintiff
                                                                                  18      exhausted all administrative remedies in connection with this action.
                                                                                  19
                                                                                                 9.      Plaintiff fully complied with all prerequisites for jurisdiction in this Court to bring
                                                                                  20
                                                                                          claims under Title VII and related Nevada Revised Statutes §§ 613.310 et. seq.
                                                                                  21
                                                                                                            GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
                                                                                  22
                                                                                                                                                          28




                                                                                  23             10.     Plaintiff incorporates and realleges Paragraphs 1 through 9 of this Complaint as

                                                                                  24      though fully set forth herein.
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25             11.     Defendant is a privately owned, international corporation, that provides businesses
                                                                                  26
                                                                                          with cash management services.
                                                                                  27
                                                                                                 12.     Plaintiff began working for Defendant on June 30, 2016, as a Loss Prevention
                                                                                  28


                                                                                                                                    Page 2 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 3 of 18



                                                                                      1   Manager, Corporate (“LPM”).

                                                                                      2          13.     Plaintiff was one of seventeen (17) LPMs in the United States, and she was the only
                                                                                      3
                                                                                          female LPM at the time.
                                                                                      4
                                                                                                 14.     Plaintiff’s supervisor was Randy Sheltra (“Sheltra”). Sheltra was Defendant’s
                                                                                      5
                                                                                          employee and oversaw all LPMs in the United States.
                                                                                      6
                                                                                                 15.     At all relevant times, Sheltra was acting within the course and scope of his
                                                                                      7

                                                                                      8   employment.

                                                                                      9          16.     As an LPM, Plaintiff was responsible for all risk and safety issues within her district.
                                                                                  10      This included investigating any potential threats, crashes, and discrepancies; evaluating employees’
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                          driving performance; conducting audits of branch procedures; conducting financial audits;
                                                                                  12
                                                                                          conducting truck audits; and conducting route audits.
                                                                                  13
                                                                                                 17.     Plaintiff was also required to obtain various professional certifications, frequently
                                                                                  14

                                                                                  15      travel to her assigned branches, and be available 24/7 for alarm and emergency calls.

                                                                                  16             18.     Plaintiff ranked within the top three (3) performing LPMs in the country for three (3)

                                                                                  17      years and consistently received praise from her superiors and branch managers for her performance.
                                                                                  18             19.     With one meritless exception, Plaintiff had no documented performance or
                                                                                  19
                                                                                          behavioral issues during her tenure with Defendant.
                                                                                  20
                                                                                                 20.     Despite constantly proving herself as a qualified and reliable employee, Plaintiff was
                                                                                  21
                                                                                          treated differently than her male counterparts.
                                                                                  22
                                                                                                                                                          28




                                                                                  23             21.     Sheltra, Plaintiff’s supervisor, made endless comments referencing Plaintiff’s sex in

                                                                                  24      relation to her job. For example, Sheltra commented that Plaintiff “did pretty good for a girl,” that
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25      her position was usually a man’s job, and that women generally “could not handle being an LPM.”
                                                                                  26
                                                                                                 22.     Further, Sheltra made it obvious that he did not want Plaintiff on his team. Plaintiff
                                                                                  27
                                                                                          was so concerned by this that she began looking for another job because she feared that Sheltra
                                                                                  28


                                                                                                                                     Page 3 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 4 of 18



                                                                                      1   would find a way to fire her.

                                                                                      2           23.       Sheltra frequently behaved in this manner towards Plaintiff. However, the
                                                                                      3
                                                                                          discrimination became worse once Sheltra discovered that Plaintiff is a lesbian.
                                                                                      4
                                                                                                  24.       Any time Plaintiff’s wife was mentioned, Sheltra would walk away, turn away, or
                                                                                      5
                                                                                          give Plaintiff rude stares.
                                                                                      6
                                                                                                  25.       In early February 2019, Plaintiff received an annual review for the first time since
                                                                                      7

                                                                                      8   she began working for Defendant. In this review, Plaintiff self-identified areas in which she wanted

                                                                                      9   more training and experience, such as interviewing/investigating people and compiling creative
                                                                                  10      case solutions.
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                                  26.       In the same annual review, Sheltra rated Plaintiff a ‘3’ (on a scale of 1-5) in all
                                                                                  12
                                                                                          performance categories. When Plaintiff asked why she received an average score despite being
                                                                                  13
                                                                                          within the top three (3) performing LPMs in the country, Sheltra explained it was because she was a
                                                                                  14

                                                                                  15      newer employee, and everyone has room to improve.

                                                                                  16              27.       Sheltra did not identify any specific problems with Plaintiff’s performance in her

                                                                                  17      annual review. In fact, Sheltra focused on the areas that Plaintiff had previously stated she wished
                                                                                  18      to improve.
                                                                                  19
                                                                                                  28.       On February 13, 2019, shortly after her annual performance review, Sheltra issued
                                                                                  20
                                                                                          Plaintiff a Performance Improvement Plan (“PIP”).          Many of the areas identified as needing
                                                                                  21
                                                                                          improvement were those that Plaintiff had previously identified in her annual performance review.
                                                                                  22
                                                                                                                                                           28




                                                                                  23              29.       Plaintiff had not previously received any indication that her performance needed

                                                                                  24      improvement and, to Plaintiff’s knowledge, no other LPMs received PIPs following their
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25      performance reviews.
                                                                                  26
                                                                                                  30.       PIPs were supposed to be measurable with clear goals, extra help and training,
                                                                                  27
                                                                                          completion dates, root causes, clarity regarding consequences, and regular check-ins from the
                                                                                  28


                                                                                                                                      Page 4 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 5 of 18



                                                                                      1   issuing manager.

                                                                                      2          31.     Plaintiff was not offered any additional training or help. Sheltra did not regularly
                                                                                      3
                                                                                          check-in with her. No root causes were identified. Her goals were not clear and measurable.
                                                                                      4
                                                                                          Although a 90-day time frame was provided, the deadline came and went without further
                                                                                      5
                                                                                          communication from Sheltra. See Exhibit 1, Clarke PIP.
                                                                                      6
                                                                                                 32.     On or around March 29, 2019, Plaintiff and Sheltra had a follow-up telephone
                                                                                      7

                                                                                      8   conference regarding the PIP.

                                                                                      9          33.     Plaintiff had completed everything on the PIP and provided Sheltra with several
                                                                                  10      documents that corroborated her efforts.
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                                 34.     At this meeting, Sheltra explicitly informed Plaintiff that she fulfilled everything he
                                                                                  12
                                                                                          wanted her to do, and the PIP would be wiped from her record.
                                                                                  13
                                                                                                 35.     Sheltra never met with Plaintiff again regarding the PIP and gave no indication that
                                                                                  14

                                                                                  15      the PIP was open or incomplete.

                                                                                  16             36.     Plaintiff requested a signed copy of the PIP to show it was completed. Sheltra never

                                                                                  17      provided her with one.
                                                                                  18             37.     Sheltra came up with an excuse or told Plaintiff that he would send the signed PIP
                                                                                  19
                                                                                          over “later” every time she asked him.
                                                                                  20
                                                                                                 38.     Defendant further requires all LPMs to complete accreditation courses. Plaintiff
                                                                                  21
                                                                                          finished an accreditation course on September 13, 2019, to be certified as a Director of Safety
                                                                                  22
                                                                                                                                                          28




                                                                                  23      through the North America Transportation Management Institute.

                                                                                  24             39.     Plaintiff informed Sheltra that he would need to complete some paperwork in order
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25      to finalize the course and obtain her certificate.
                                                                                  26
                                                                                                 40.     In the following months, Plaintiff made numerous phone and email requests for the
                                                                                  27
                                                                                          required paperwork. Sheltra continually provided excuses as to why he had not completed it.
                                                                                  28


                                                                                                                                      Page 5 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 6 of 18



                                                                                      1          41.     Sheltra never provided Plaintiff with the paperwork. She remains unable to obtain

                                                                                      2   her official certification despite completing the required course.
                                                                                      3
                                                                                                 42.     At the same time that Sheltra refused to complete the paperwork that Plaintiff
                                                                                      4
                                                                                          needed for her accreditation course, he did not take any action to ensure that male LPMs completed
                                                                                      5
                                                                                          the required accreditation courses at all. See Exhibit 2, Text Messages.
                                                                                      6
                                                                                                 43.     On November 7, 2019, Plaintiff was assaulted by her wife. Plaintiff suffered intense
                                                                                      7

                                                                                      8   physical and emotional injuries, her wife was arrested, charged for the crime, and Plaintiff obtained

                                                                                      9   a protection order against her spouse.
                                                                                  10             44.     Plaintiff informed Sheltra of the assault, and Sheltra was initially shocked and
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                          concerned. When he asked Plaintiff who assaulted her, she informed him that it was her wife.
                                                                                  12
                                                                                                 45.     Sheltra’s tone immediately changed. He became distant, rude, and seemed disgusted.
                                                                                  13
                                                                                          From that point on, Sheltra was only concerned as to when Plaintiff would be back to work.
                                                                                  14

                                                                                  15             46.     Although Plaintiff’s doctor suggested she take a few days off work, Plaintiff feared

                                                                                  16      that Sheltra would use this against her. Plaintiff worked from home the day after the assault and

                                                                                  17      returned to the office the following day out of fear of losing her job.
                                                                                  18             47.     Further, Plaintiff could not take the pain medications or muscle relaxers that she was
                                                                                  19
                                                                                          prescribed due to the traveling requirements. This substantially prolonged her pain and suffering.
                                                                                  20
                                                                                                 48.     Later in November 2019, the same month as her assault, Plaintiff was assigned to
                                                                                  21
                                                                                          investigate a new case (the “investigation”).
                                                                                  22
                                                                                                                                                           28




                                                                                  23             49.     Plaintiff spent a substantial amount of time working the investigation with the

                                                                                  24      branch manager, the customer, and the assigned detective. However, the customer was
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25      uncooperative, and the investigation was extended.
                                                                                  26
                                                                                                 50.     Investigations typically last between one (1) to eight (8) months depending on what
                                                                                  27
                                                                                          allegations it entailed. By February 2020, Plaintiff’s assigned investigation had been open just over
                                                                                  28


                                                                                                                                     Page 6 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 7 of 18



                                                                                      1   two (2) months.

                                                                                      2          51.     Plaintiff completed her portion of the investigation by that time, but the customer’s
                                                                                      3
                                                                                          lack of cooperation halted further progress. Plaintiff reached out to Sheltra and other higher-ups for
                                                                                      4
                                                                                          help but did not receive assistance.
                                                                                      5
                                                                                                 52.     On February 10, 2020, Sheltra terminated Plaintiff for not working the investigation
                                                                                      6
                                                                                          quickly enough.
                                                                                      7

                                                                                      8          53.     Sheltra also referenced the February 2019 PIP as a reason for her termination, stating

                                                                                      9   that Plaintiff had not completed it despite having said differently at the follow-up meeting.
                                                                                  10             54.     Plaintiff was never informed that the PIP was still outstanding. In fact, Sheltra never
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                          discussed the PIP with Plaintiff after their March 29, 2019 follow-up meeting.
                                                                                  12
                                                                                                 55.     Plaintiff received no complaints from her branch managers or higher-ups that
                                                                                  13
                                                                                          suggested her performance was, or remained, an issue.
                                                                                  14

                                                                                  15             56.     Plaintiff was consistently treated differently than her male counterparts. Despite her

                                                                                  16      superior performance, Plaintiff was subjected to harsher reviews, reprimands, and punishments.

                                                                                  17             57.     One male LPM under Sheltra oversaw branches in Hawaii and Alaska that were
                                                                                  18      having frequent issues. LPMs were required to visit each of their branches at least once a quarter,
                                                                                  19
                                                                                          but this LPM had failed to visit the problem branches for nine (9) months. The LPM was never
                                                                                  20
                                                                                          even reprimanded.
                                                                                  21
                                                                                                 58.     Another male LPM under Sheltra had a branch robbery, tens of thousands of dollars
                                                                                  22
                                                                                                                                                          28




                                                                                  23      lost, and consistently ranked at the bottom for several years in a row. The LPM is still employed

                                                                                  24      with Defendant.
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25             59.     Another male LPM under Sheltra failed branch audits, several thefts, substantial
                                                                                  26
                                                                                          losses, and was also not traveling as he was supposed to.
                                                                                  27
                                                                                                 60.     To Plaintiff’s knowledge, there have been no other female LPMs hired since her
                                                                                  28


                                                                                                                                     Page 7 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 8 of 18



                                                                                      1   termination.

                                                                                      2             61.   Since her termination, Plaintiff has been unable to find other employment despite her
                                                                                      3
                                                                                          best efforts.
                                                                                      4
                                                                                                                             FIRST CAUSE OF ACTION
                                                                                      5
                                                                                          Discrimination in Violation of Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e et seq.
                                                                                      6                                            (“Title VII”)
                                                                                      7
                                                                                                    62.   Plaintiff incorporates and realleges Paragraphs 1 through 61 as though fully set forth
                                                                                      8
                                                                                          herein.
                                                                                      9
                                                                                                    63.   Plaintiff is a member of a class of persons protected by Title VII, which prohibits
                                                                                  10
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065




                                                                                          discrimination based on sex and sexual orientation.
1 LAGOMARSINO LAW




                                                                                  11

                                                                                  12                64.   During all relevant times, Defendant and Randy Sheltra, Defendant’s employee and

                                                                                  13      Plaintiff’s supervisor, were aware of Plaintiff’s sex and sexual orientation.
                                                                                  14                65.   As demonstrated in the facts discussed above, Plaintiff was performing according to
                                                                                  15
                                                                                          Defendant’s legitimate expectations.
                                                                                  16
                                                                                                    66.   Despite meeting and often exceeding Defendant’s performance standards, Plaintiff
                                                                                  17
                                                                                          was reprimanded and ultimately terminated for meritless performance-based reasons.
                                                                                  18

                                                                                  19                67.   Plaintiff’s counterparts, all of whom were male, were treated far more favorably than

                                                                                  20      Plaintiff.

                                                                                  21                68.   All of the male employees who were under the supervision of Randy Sheltra were
                                                                                  22
                                                                                                                                                           28




                                                                                          subject to the same performance standards as Plaintiff. Many of the male employees had frequent
                                                                                  23
                                                                                          and sub-standard performance but were given substantial leeway and remained employed with
                                                                                  24
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                          Defendant.
                                                                                  25
                                                                                                    69.   Defendant, as an employer, is subject to federal statutes prohibiting discrimination
                                                                                  26

                                                                                  27      (Title VII) and has a legal obligation to provide Plaintiff with a workplace free of unlawful

                                                                                  28      discrimination.


                                                                                                                                     Page 8 of 12
                                                                                           Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 9 of 18



                                                                                      1             70.   The conduct as set forth above constitutes violations of Title VII. Defendant,

                                                                                      2   through Sheltra, subjected Plaintiff to unlawful harassment as prohibited by Title VII.
                                                                                      3
                                                                                                    71.   Defendant is liable to Plaintiff for the conduct of it and its employees under the
                                                                                      4
                                                                                          theory of respondeat superior.
                                                                                      5
                                                                                                    72.   Defendant is therefore liable for Sheltra’s discriminatory actions.
                                                                                      6
                                                                                                    73.   As a direct and proximate result of Defendant’s conduct, Plaintiff suffered, and will
                                                                                      7

                                                                                      8   continue to suffer, injuries and monetary damages in the form of past, present, and future lost

                                                                                      9   earnings; past, present, and future pain and suffering; and other losses associated with such
                                                                                  10      embarrassment, humiliation, and mental and emotional pain in an amount to be determined at trial.
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                                    74.   Defendant’s conduct was willful, intentional, oppressive, malicious, and done with
                                                                                  12
                                                                                          wanton and reckless disregard for the rights of Plaintiff, thereby warranting the imposition of
                                                                                  13
                                                                                          punitive damages in an amount to be determined at trial.
                                                                                  14

                                                                                  15                75.   As a result of Defendant’s conduct, Plaintiff has been required to retain the services

                                                                                  16      of an attorney and, as a direct and foreseeable result, has been damaged and is entitled to reasonable

                                                                                  17      attorney’s fees and costs.
                                                                                  18                                        SECOND CAUSE OF ACTION
                                                                                  19
                                                                                                                 Discrimination in Violation of NRS § 613.310 et seq.
                                                                                  20
                                                                                                    76.   Plaintiff incorporates and realleges Paragraphs 1 through 75 as though fully set forth
                                                                                  21
                                                                                          herein.
                                                                                  22
                                                                                                                                                           28




                                                                                  23                77.   Plaintiff is a member of a class of persons protected by NRS § 613.310 et. seq.,

                                                                                  24      which prohibits discrimination based on sex and sexual orientation.
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25                78.   During all relevant times, Defendant and Randy Sheltra, Defendant’s employee and
                                                                                  26
                                                                                          Plaintiff’s supervisor, were aware of Plaintiff’s sex and sexual orientation.
                                                                                  27
                                                                                                    79.   As demonstrated in the facts discussed above, Plaintiff was performing according to
                                                                                  28


                                                                                                                                     Page 9 of 12
                                                                                          Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 10 of 18



                                                                                      1   Defendant’s legitimate expectations.

                                                                                      2           80.    Despite meeting and often exceeding Defendant’s performance standards, Plaintiff
                                                                                      3
                                                                                          was reprimanded and ultimately terminated for meritless, and performance-based reasons.
                                                                                      4
                                                                                                  81.    Other employees in Plaintiff’s same position were treated far more favorably than
                                                                                      5
                                                                                          Plaintiff.
                                                                                      6
                                                                                                  82.    All of the male employees who were under the supervision of Randy Sheltra were
                                                                                      7

                                                                                      8   subject to the same performance standards as Plaintiff. Many of the male employees had frequent

                                                                                      9   and sub-standard performance but were given substantial leeway and remained employed with
                                                                                  10      Defendant.
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                                  83.    Defendant, as an employer doing business in Nevada, is subject to Nevada state
                                                                                  12
                                                                                          statutes prohibiting discrimination (NRS § 613.310 et. seq.) and has a legal obligation to provide
                                                                                  13
                                                                                          Plaintiff with a workplace free of unlawful discrimination.
                                                                                  14

                                                                                  15              84.    The conduct as set forth above constitutes violations of NRS § 613.310 et. seq.

                                                                                  16      Defendant, through Sheltra, subjected Plaintiff to unlawful harassment as prohibited by

                                                                                  17      NRS § 613.310 et. seq.
                                                                                  18              85.    Defendant is liable to Plaintiff for the conduct of it and its employees under the
                                                                                  19
                                                                                          theory of respondeat superior.
                                                                                  20
                                                                                                  86.    Defendant is therefore liable for Sheltra’s discriminatory actions.
                                                                                  21
                                                                                                  87.    As a direct and proximate result of Defendant’s conduct, Plaintiff suffered, and will
                                                                                  22
                                                                                                                                                          28




                                                                                  23      continue to suffer, injuries and monetary damages in the form of past, present, and future lost

                                                                                  24      earnings; past, present, and future pain and suffering; and other losses associated with such
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25      embarrassment, humiliation, and mental and emotional pain in an amount to be determined at trial.
                                                                                  26
                                                                                                  88.    Defendant’s conduct was willful, intentional, oppressive, malicious, and done with
                                                                                  27
                                                                                          wanton and reckless disregard for the rights of Plaintiff, thereby warranting the imposition of
                                                                                  28


                                                                                                                                    Page 10 of 12
                                                                                          Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 11 of 18



                                                                                      1   punitive damages in an amount to be determined at trial.

                                                                                      2          89.     As a result of Defendant’s conduct, Plaintiff has been required to retain the services
                                                                                      3
                                                                                          of an attorney and, as a direct and foreseeable result, has been damaged thereby and is entitled to
                                                                                      4
                                                                                          reasonable attorney’s fees and costs.
                                                                                      5
                                                                                                                                  PRAYER FOR RELIEF
                                                                                      6
                                                                                                WHEREFORE, Plaintiff prays for a judgment in favor of Plaintiff and against Defendant as
                                                                                      7

                                                                                      8   follows:

                                                                                      9         1.       For monetary damages for past, present, and future lost earnings; past, present, and
                                                                                  10      future pain and suffering; and other losses associated with such embarrassment, humiliation, and
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11
                                                                                          mental and emotional pain;
                                                                                  12
                                                                                                2.       For all costs and attorney’s fees incurred in these proceedings;
                                                                                  13
                                                                                                3.       For punitive damages in an amount to be determined by this Court; and
                                                                                  14

                                                                                  15            4.       Any other such relief as this Court finds appropriate.

                                                                                  16
                                                                                                 DATED this 18th day of June 2021.
                                                                                  17
                                                                                                                                       RESPECTFULLY SUBMITTED,
                                                                                  18
                                                                                                                                       LAGOMARSINO LAW
                                                                                  19
                                                                                                                                       ______________________________________
                                                                                  20                                                   ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                  21                                                   CORY M. FORD, ESQ. (#15042)
                                                                                                                                       3005 W. Horizon Ridge Pkwy., #241
                                                                                  22                                                   Henderson, Nevada 89052
                                                                                                                                                          28




                                                                                                                                       Telephone: (702) 383-2864
                                                                                  23                                                   Facsimile: (702) 383-0065
                                                                                                                                       Attorneys for Plaintiff Jessica Clarke
                                                                                  24
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28


                                                                                                                                    Page 11 of 12
                                                                                          Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 12 of 18



                                                                                      1                                     DEMAND FOR TRIAL BY JURY

                                                                                      2           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Local Rule 38-1, Plaintiff
                                                                                      3
                                                                                          demands a trial by jury on all issues in this action.
                                                                                      4

                                                                                      5           DATED this 18th day of June 2021.

                                                                                      6                                                    RESPECTFULLY SUBMITTED,

                                                                                      7                                                    LAGOMARSINO LAW
                                                                                      8                                                    ______________________________________
                                                                                                                                           ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                      9
                                                                                                                                           CORY M. FORD, ESQ. (#15042)
                                                                                  10                                                       3005 W. Horizon Ridge Pkwy., #241
                    3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052




                                                                                                                                           Henderson, Nevada 89052
                       Telephone: (702) 383-2864 Facsimile: (702) 383-0065
1 LAGOMARSINO LAW




                                                                                  11                                                       Telephone: (702) 383-2864
                                                                                                                                           Facsimile: (702) 383-0065
                                                                                  12                                                       Attorneys for Plaintiff Jessica Clarke
                                                                                  13

                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22
                                                                                                                                                           28




                                                                                  23

                                                                                  24
                                                                                  1
                                                                                           2
                                                                                           3
                                                                                           4
                                                                                           5
                                                                                           6
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27




                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28


                                                                                                                                       Page 12 of 12
Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 13 of 18




                     EXHIBIT 1
                   CLARKE PIP
Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 14 of 18
Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 15 of 18
Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 16 of 18




                     EXHIBIT 2
             TEXT MESSAGES
Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 17 of 18
Case 2:21-cv-01162-RFB-VCF Document 1 Filed 06/18/21 Page 18 of 18
